Citation Nr: 0614193	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  99-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left heel spur, 
claimed as secondary to service-connected right knee 
disability.  

2.  Entitlement to service connection for chondromalacia of 
the left knee, claimed as secondary to service connected 
right knee disability.  

3.  Entitlement to service connection for degenerative joint 
disease in the lumbar spine, claimed as secondary to service 
connected right knee disability.  

4.  Entitlement to an increased rating for residuals of a 
meniscectomy of the right knee, currently rated as 30 percent 
disabling.   
 
REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
case was remanded by the Board in May 2001, November 2004, 
and September 2005. 

The issue of entitlement to an increased rating for residuals 
of a meniscectomy of the right knee requires additional 
development, and will be addressed in the remand that follows 
this decision.  


FINDING OF FACT

The weight of the competent evidence is against a conclusion 
that there is an etiologic relationship between a left heel 
spur, chondromalacia of the left knee, or degenerative joint 
disease in the lumbar spine and residuals of a meniscectomy 
of the right knee.  



CONCLUSIONS OF LAW

1.  A left heel spur is not proximately due to or the result 
of service-connected residuals of a meniscectomy of the right 
knee.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2005). 

2.  Chondromalacia of the left knee is not proximately due to 
or the result of service-connected residuals of a 
meniscectomy of the right knee.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310 (2005). 

3.  Degenerative joint disease in the lumbar spine is not 
proximately due to or the result of service-connected 
residuals of a meniscectomy of the right knee.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The Board notes that the veteran's claims were initially 
adjudicated before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error)."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process." Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2001, 
October 2003.  The originating agency essentially informed 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
an appropriate VA examinations.  The record before the Board 
contains voluminous VA and private medical records which will 
be addressed as pertinent.  He was also afforded an opinion 
pursuant to Veterans Health Administration Directive 2000-049 
(hereinafter VHA opinion).  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claims adjudicated herein.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims adjudicated 
below.  

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims adjudicated 
below would have been different had complete VCAA notice been 
provided at an earlier time.

In light of the Board's denial of the appellant's claims 
below, no additional disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

The claims for service connection for a left heel spur, 
chondromalacia of the left knee, and degenerative joint 
disease in the lumbar spine do not arise on appeal from a 
contention that these conditions were present in service; 
instead, the veteran claims that service connection for these 
disabilities is warranted on a "secondary" basis as due to 
service connected residuals of a meniscectomy of the right 
knee under 38 C.F.R. § 3.310.  The service medical records, 
including the March 1970 separation examination, do not 
reflect that these disorders were present in service, and a 
review of the record otherwise does not reflect that service 
connection would be warranted for these conditions on a 
"direct" basis under 38 U.S.C.A. § 1110 (West 2001); 
38 C.F.R. § 3.303 (2005).  The evidence also does not reveal 
that any arthritis of the left heel, left knee or lumbar 
spine was present within one year of service so as to warrant 
presumptive service connection under 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2005). 

Summarizing some of the pertinent evidence of record, the 
service medical records reflect treatment, to include 
casting, for a tear of the right medial collateral ligament, 
and service connection has been in effect for residuals of a 
meniscectomy of the right knee since 1982.  A noncompensable 
rating was originally assigned for this disability.  A 
December 1983 Board decision found that the criteria for a 10 
percent rating was warranted for this disability.  A 
temporary 100 percent was assigned for convalescence by a 
March 1998 rating decision after the veteran underwent 
arthroscopic surgery in October 1997.  The rating for the 
right knee was increased to 20 percent by a July 1998 rating 
decision after a June 1998 VA examination demonstrated 
limitation of flexion in the right knee with swelling.  The 
rating for the right knee was increased to its current rating 
of 30 percent by a December 2003 rating decision, with the 
adjudicators indicating in this decision that this rating was 
the product of such clinical findings as a 5 degree flexion 
contracture, effusion, atrophy, and tenderness. 

In written contentions and sworn testimony presented to the 
undersigned, the veteran has contended that the right knee 
disability is so severe that it has resulted in a 
significantly altered gait pattern that has caused him to 
suffer from a left heel spur, chondromalacia of the left 
knee, and degenerative joint disease in the lumbar spine.  
Review of the record reveals some support for these 
assertions in the form of "positive" medical opinions 
submitted on the veteran's behalf by private physicians.  
There are also "negative" medical opinions that rebut the 
assertion that there is an etiologic link between the 
veteran's service connected right knee disability and the 
conditions for which service connection is claimed. 

The positive opinions include an April 1998 opinion by R.W. 
P., M.D., who noted that the veteran had suffered from 
"long-standing arthritic problems with his right knee."  He 
indicated that as result of this arthritis, the veteran had 
over the past few years "plac[ed] undo stress on his left 
leg and as a result developed a painful heel spur as well as 
problems associated with Chondromalacia of the left knee."  
The physician also stated that due to the abnormal gait, the 
veteran "developed increased problems relating to 
degenerative changes in his lumbar spine."  However, the 
examiner concluded his opinion by stating that the veteran's 
left knee, heel spur and back problems were "caused by or 
aggravated by his right knee work related injuries secondary 
to his accident of 10/4/93."  

The discussion of the October 1993 injury above was a 
reference to an accident incurred by the veteran as a result 
of the veteran twisting his right knee by stepping on the 
edge of a cargo belt while he was employed as a cargo agent 
with Lufthansa according to documents prepared in conjunction 
with a workers compensation claim settled in March 2000.  An 
MRI of the right knee following this injury revealed an ACL 
tear with loose bodies and a degenerative tear of the medial 
meniscus with early degenerative arthritis.  Reference 
thereafter is made to four arthroscopic surgeries for the 
right knee through October 1997.  These documents also refer 
to work related accidents in 1986 and/or November 1987 in 
which the veteran injured his right knee and an August 1992 
injury to the back as the result of the veteran pulling a 
dolly.   

In June 1998, the veteran was afforded a VA examination which 
resulted in diagnoses of pain in the left knee of unknown 
etiology, possible left heel spur and arthritis of the lumbar 
spine.  The examiner opined that "[i]t is impossible to say 
whether or not these conditions are all the result of the 
veteran's right knee condition which has resulted in multiple 
operative procedures.  I'm unable to render an opinion.  It 
would only be a supposition that there may have been some 
acceleration of the arthritic and degenerative changes that 
may have started in these areas." 
 
A January 2000 opinion by M.J.R., M.D., included a 
comprehensive discussion of the treatment for the veteran's 
right knee following the October 4, 1993, industrial 
accident.  This physician noted that the veteran did not 
present with a limp at the examination conducted at that time 
and that in the absence of "additional information," the 
veteran's low back symptoms could not be related to the 
October 4, 1993, industrial accident.  This physician also 
found in this opinion that the industrial injury to the right 
knee also did not result in a left knee disability or a left 
heel spur.  

A September 2002 report from an A.A.D., M.D, included the 
opinion that there was a "causal relationship" between a 
left knee disability and the veteran's right knee disability 
as a result of "five previous surgeries on his right knee, 
leading to an antalgic gait which may have predisposed him to 
more wear and tear on his left knee."  

In April 2004 the Board solicited a VHA opinion to reconcile 
the medical opinions as to the relationship between the 
service connected right knee disability and a left heel spur, 
left knee disorder and lumbar spine disorder.  In this 
opinion request, the April 1998 positive opinion from R.W. 
P., M.D., the June 1998 VA opinion, and the September 2002 
opinion from A.A.D., M.D, referenced above were summarized. 
The orthopedic surgeon who completed the requested opinion in 
August 2004 indicated that he reviewed the opinions 
summarized by the Board in the opinion request.  However, he 
did not indicate that he had reviewed the claims file, a fact 
which was criticized by a September 2004 statement from the 
veteran's representative.  Fault has also been found, 
including in testimony presented to the undersigned, with the 
fact that the VA physician who prepared the August 2004 
opinion did not actually examine or treat the veteran.  In 
pertinent part, the physician concluded in August 2004 as 
follows: 

Although the service member may have had 
a right knee problem that had resulted in 
an antalgic gait, I believe the following 
observations can still be made, which 
would invalidate much of the argument 
that because of the right knee; the left 
knee, foot and back will be subjected to 
stresses sufficient to produce maladies 
in those regions . . . It would seem that 
unless the alterations in pushoff and 
heelstrike were so extreme to be 
caus[a]tive, then the problem with gait 
and weight bearing for the service member 
would be so altered as to render the 
individual basically non ambulatory.  
Secondly, the maladies of heel spur and 
chondromalacia of the patella are [so] 
exceedingly common, even in patients who 
do not have [] other contributing 
factors, that the prospect of the service 
member in question developing these 
conditions, even without any other 
contributing factors, is prob[]ably 
greater than a good chance. 

With respect to the lumbar spine, the physician indicated 
that the "same analysis" as above applied in that 
"[a]lthough an altered gait can produce additional stresses 
to the lower back, it most likely is not going [to] be 
sufficient to be caus[a]tive and the degree of aggr[a]vation, 
although present, would in my mind still be small and easily 
below the standard of 50% probability."  The physician 
concluded as follows: 

The lik[e]lihood of the service 
member[']s left knee, left ankle and low 
back maladies being caused by or 
[aggravated] by the service member's 
right knee condition is well below the 
50% probability standard. 

Thereafter, the record reveals another medical opinion, dated 
in September 2004,  submitted on the veteran's behalf by 
A.A.D., M.D, who opined that the veteran had an antalgic gate 
due to his right knee disorder, which "may have predisposed 
him to more wear and tear on the left knee."  He added that 
he believed there was a "causal relationship between" the 
symptoms in the right knee and the left knee and that it was 
"as likely as not that his service-connected right knee 
symptoms have either caused or aggravated his left knee 
condition."  

Applying the pertinent legal criteria to the facts summarized 
above, the resolution of this case pivots on which medical 
opinions summarized above are more probative; namely, the 
private medical opinions submitted on the veteran's behalf or 
the August 2004 VHA opinion and the January 2000 opinion 
rendered by M.J.R., M.D.  In this regard, the adjudication of 
the Board includes the responsibility of determining the 
weight to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based upon 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

With the above criteria in mind, the Board observes that the 
positive opinions by the private physicians did not provide 
as comprehensive a rationale for their observations as did 
the VA physician who prepared the August 2004 VHA opinion.  
Moreover, the positive opinions did not adequately 
distinguish disability in the right knee resulting from a 
post-service industrial accident or accidents involving the 
right knee from that incurred during service.  That is, while 
the positive opinions asserted a causal relationship between 
right knee disability and the claimed conditions, the record 
clearly documents a significant injury to the right knee 
sustained at the veteran's place of employment in October 
1993, and none of the positive opinions adequately address 
this fact.  Given their failure to reconcile this fact, the 
Board finds the opinions asserting a link between right knee 
disability and the conditions for which service connection is 
claimed to be of minimal probative value as to the ultimate 
question to be answered in this case, namely, whether there 
is an etiologic link between a left heel spur, left knee or 
low back disability and service-connected disability in the 
right knee.   

In short, given the comprehensive nature of the August 2004 
opinion, and the fact this opinion included consideration, 
aside from the one rendered in September 2004, of the 
positive opinions of record, the Board finds this medical 
opinion to be highly probative.  While the Board does not 
dispute the serious nature of the veteran's right knee 
disorder, and that it has likely resulted in periods of gait 
impairment, the August 2004 opinion is further supported by 
the fact that the veteran was not limping at the time of his 
January 2000 examination.  Also, to the extent that the 
veteran has suffered from gait impairment in the right knee, 
one of the likely causes of such impairment is the well 
documented October 1993 industrial accident as set forth 
above.  

The Board has considered the contentions and sworn testimony 
that is critical of the August 2004 VHA opinion because it 
was not rendered by someone who has treated the veteran, that 
it was not based on an examination of the veteran and that it 
did not include a review of the entire claims file.  However, 
it declines to obtain another medical opinion on any of these 
bases, as the opinion in question did include consideration 
of the key evidence in dispute; namely, the conflicting 
medical opinions.  The examiner had the entire claims folder 
available for review, and while he only cited to a review of 
the key etiology opinions, it may not be concluded that he 
did not review all pertinent evidence.  Also, as the dispute 
in this case arises from the conflicting medical opinions, 
rather than a conflict as to the nature of current disability 
suffered by the veteran, a physical examination of the 
veteran would not have provided any additional information to 
the VA physician who rendered the August 2004 examination 
that would have been essential to the resolution of this 
case.  Finally, to accept that argument of the veteran's 
attorney that the Board should only accept the opinion of a 
treating physician would be to defeat the purpose of 
obtaining VHA opinions, which is to obtain competent and 
independent medical opinions to assist the Board in rendering 
decisions when the evidence is in conflict or the facts 
otherwise necessitate such an opinion.  See Guerreri v. 
Brown, 4 Vet. App. 467, 473 ("Court refuses to adopt a rule 
that gives the opinions of treating physicians greater weight 
in evaluating claims made by veterans").  As such, the 
additional delay in the adjudication of these claims that 
would result from obtaining a further clarifying medical 
opinion or examination would not be justified.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  

The Board has carefully considered the contentions and 
testimony of the veteran asserting that because of an altered 
gait resulting from the service-connected right knee 
disability, he developed a left heel spur and left knee and 
low back disability.  However, as a layperson, the veteran is 
not competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge", aff'd 
sub nom.  Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In short, the Board finds 
the probative weight of the negative evidence, in particular 
the August 2004 VHA opinion, to exceed that of the positive 
evidence represented by the medical opinions submitted on the 
veteran's behalf and that of the testimony and contentions 
submitted by and on behalf of the veteran.  As such, the 
claims for service connection for a left heel spur, 
chondromalacia of the left knee, and degenerative joint 
disease in the lumbar spine as secondary to a right knee 
disability must be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a left heel spur as 
secondary to service-connected right knee disability is 
denied. 

Entitlement to service connection for chondromalacia of the 
left knee as secondary to service connected right knee 
disability is denied. 

Entitlement to service connection for degenerative joint 
disease in the lumbar spine as secondary to service connected 
right knee disability is denied. 


REMAND

Review of the record reveals receipt in March 2005 of a 
certificate from a private physician who indicated that the 
veteran is totally and permanently disabled due to disability 
in the veteran's knees.  This evidence is clearly relevant to 
the issue of the rating to be assigned for the service 
connected right knee disorder, but it has not been considered 
by the RO as is required by 38 C.F.R. § 20.1304(c) (2005).  
In light of this necessary action, the RO will also be 
requested to schedule the veteran for a VA examination of his 
right knee in order to obtain the most current information as 
to the severity of the service connected disability in the 
right knee.  

For the reasons stated above, the issue of entitlement to an 
increased rating for residuals of a meniscectomy of the right 
knee is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC for the following development.  VA 
will notify the veteran if further action is required on his 
part. 

1.  The veteran is to be provided a VA 
orthopedic examination to assess the 
severity of the service connected 
disability in the right knee.  The claims 
file must be provided to the examiner and 
all indicated studies, including range of 
motion testing, should be accomplished.  
In assessing the severity of the service-
connected disability in the right knee, 
the examiner is to distinguish, to the 
extent possible, such service connected 
disability from that resulting from the 
October 1993 injury to the right knee 
during the course of the veteran's 
employment.  All findings should be 
recorded in detail.  The veteran is 
advised that failure to report for the 
scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 
(2005). 

2.  Following the completion of the 
development requested above, the claim 
for an increased rating for residuals of 
a meniscectomy of the right knee should 
be  readjudicated by the RO.  If this 
does not result in a complete grant of 
all benefits sought by the veteran in 
connection with this claim, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for an increased rating for the service-
connected right knee disorder and contain 
a summary of the evidence, to include the 
reports from the examination requested 
above and the certificate received in 
March 2005 from a private physician, and 
the applicable law and regulations 
considered pertinent to the claim that 
has been remanded.  An appropriate period 
of time should be allowed for response. 


Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

 

______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


